UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 SEC File Number 000-50560 CUSIP Number916741101 NOTIFICATION OF LATE FILING (Check One):[X] Form 10-K [ ] Form 11-K[ ] Form 20-F [ ] Form 10-Q [ ] Form 10-D[ ] Form N-SAR [ ] Form N-CSR For Period Ended: September 30, 2007 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION UPSNAP, INC. Full Name of Registrant 134 Jackson Street, Suite 203, P.O. Box 2399 Address of Principal Executive Office (Street and Number) Davidson, North Carolina 20836 City, State and Zip Code PART II – RULE 12-b 25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b)The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) Registrant had previously disclosed a significant business combination transaction that was conditioned upon the closing of a financing anticipated for late December 2007.The financing has been delayed until 2008.Registrant has obtained its audited financial statements for the year ended September 30, 2007 and has received audited financial statements for the other company in the transaction.However, in late December, Registrant has had to revise some of the text disclosure to report on a separate company basis. Year-end holiday schedules have interfered with the timing needed to complete the revisions and then to conduct the review of the entire Form 10-KSB. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Tony Philipp (Chief Executive Officer) (704) 895-4121 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. UPSNAP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. UPSNAP, INC. Date:December 31, 2007 By: /s/ Tony Philipp Tony Philipp Chief Executive Officer
